                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


SHABBAR RAFIQ                                        CIVIL ACTION NO. 19-0615-P

VERSUS                                               JUDGE S. MAURICE HICKS, JR.

R. MYERS                                             MAGISTRATE JUDGE KAY



                                     JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

response filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

        IT IS ORDERED that this petition for habeas corpus be DENIED and DISMISSED

WITHOUT PREJUDICE.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 24th day of July,

2019.
